Citation Nr: 0708345	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  96-27 576A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for a low back disability.

(Entitlement to increased ratings for residuals of a left 
ankle fracture and for residuals of a left foot injury is 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from October 1975 to December 
1982 and from May 1983 to October 1984.

This appeal arises to the Board of Veterans' Appeals (Board) 
from a March 1999 RO rating decision that granted service 
connection and a 40 percent initial rating for a low back 
disability.  In March 2004, the Board remanded the case for 
additional development.  


FINDINGS OF FACT

1.  Lumbar spine degenerative disc disease has been 
manifested by severe limitation of motion of the lumbar spine 
in all planes, lumbar tenderness, spasm, positive straight 
leg raising test, bilaterally, bilateral leg weakness, 
diminished ankle jerks, and bilateral lower extremity sensory 
deficits.  

2.  Competent medical evidence shows the veteran has complete 
right foot drop. 

3.  Competent medical evidence shows the veteran has left 
foot weakness.

4.  The veteran did not have incapacitating episodes having a 
total duration of at least four weeks during a 12-month 
period.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent schedular rating for lumbar 
spine intervertebral disc syndrome are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, 
Plate V, § 4.71a, Diagnostic Code 5293 (2001).

2.  The criteria for a separate 40 percent schedular rating 
for complete right foot drop are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic 
Code 8520 (2006).

3.  The criteria for a separate 20 percent schedular rating 
for left foot motor weakness are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic 
Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim.  VA provided notice letters 
addressing his claim for a higher rating for the lumbar spine 
June 2003 and in March 2004.  These letters informed the 
veteran of what evidence is needed to substantiate the claim, 
what evidence he was responsible for obtaining, and what 
evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims files.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  
VA sent its first notice letter subsequent to the initial 
adverse decision, which would normally require a remand for 
compliance.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  The Board remanded the case in March 2004 and VA has 
pointed out what evidence is necessary to substantiate the 
claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, (2005) 
(only VA's failure to point out what evidence is needed to 
substantiate the claim would be unfairly prejudicial to the 
veteran).  Because VA has pointed out what evidence is 
needed, no unfair prejudice has resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the United States 
Court of Appeals for Veterans Claims (Court) held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include the effective date of the 
disability rating.  The Court held that 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This must 
include notice that an effective date for the award of 
benefits will be assigned.  

In the present appeal, because a higher initial rating is 
being granted for the lumbar spine disability, the RO will 
rectify any defect with respect to the effective date.  The 
effective date will be in accordance with the rule for 
assignment of effective dates, which will be included with 
the rating decision.  If the veteran is dissatisfied with the 
effective date that will be assigned by the RO, he is invited 
to submit a notice of disagreement in accordance with appeal 
instructions that will be issued with the rating decision.  
Thus, no unfair prejudice to the veteran will result from the 
Board's grant of a higher rating herein. 

Disability Rating

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board considers the initial rating from the 
initial effective date forward rather than treating the claim 
as one for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119, 126-7 (1999).  

In a March 1999 rating decision, the RO granted service 
connection for posterior herniated nucleus pulposis of the 
L4-5 disc.  The RO assigned an initial 40 percent rating 
under Diagnostic Code 5293 for intervertebral disc syndrome 
with bilateral lumbar radiculopathy, effective from November 
11, 1994.  During the appeal period, the applicable rating 
criteria were revised.

Effective September 23, 2002, VA revised the criteria for 
Diagnostic Code 5293, Intervertebral Disc Syndrome.  
Moreover, effective September 26, 2003, VA published 
additional rating criteria for various spine disabilities and 
changed the diagnostic code for intervertebral disc syndrome 
to 5243.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  VA's General Counsel held that where 
a law or regulation changes during the pendency of a claim 
for an increased rating, the Board should determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  VA must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000.  As such, VA must consider the claim for an increased 
rating for the lumbar spine pursuant to the former criteria 
during the course of the entire appeal, and since the 
effective date of each revision, i.e., September 23, 2002 and 
September 26, 2003, applying whichever version is more 
favorable to the veteran.  See also DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  The Board will therefore apply both 
the former and the revised rating criteria.

Increased Rating Lumbar spine under Pre-September 23, 2002 
Regulations

Because the veteran's low back disability has been rated 40 
percent throughout the appeal period under Diagnostic Code 
5293, the Board will consider whether there is any basis to 
assign a rating higher than 40 percent for any portion of 
that period.  

Under the rating criteria of Diagnostic Code 5293 for 
intervertebral disc syndrome in effect prior to September 23, 
2002, a 40 percent evaluation requires severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  However, a 60 percent rating is available under 
certain circumstances. 

A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002).  
The first question therefore is whether there is any basis to 
assign a 60 percent rating under Diagnostic Code 5293.  

A November 1994 private computerized tomography scan of the 
spine showed a moderate-sized L4-5 central disc herniation 
and mild to moderate degenerative disc disease with a swollen 
nerve root.  A subsequent November 1994 VA medical 
certificate notes that the veteran reported to a VA hospital 
with complaint of low back pain.  The examiner elicited 
normal reflexes, but noted right foot drop due to central 
disc herniation at L4-5.  A November 1994 VA neurology 
consultation report notes a complaint of pain radiating to 
the right leg.  The neurologist found a positive Lasèque's 
sign on the right (distinguishes sciatica from hip joint 
disease, Dorland's Illustrated Medical Dictionary 1524 (28th 
ed. 1994).  The neurologist also elicited right ankle 
weakness in dorsiflexion and right foot weakness.  

A May 1995 VA orthopedic compensation examination report 
notes that the veteran reported constant, excruciating back 
pain radiating to the right buttocks with right leg numbness 
and right foot drop.  The lumbar muscles were tender.  Lumbar 
range of motion was to 20 degrees of forward flexion, to 5 
degrees of backward extension, and to 8 degrees in lateral 
bending and rotation in each direction.  All range of motion 
testing produced exquisite pain.  The right quadriceps 
muscles exhibited atrophy, as they were measurably smaller in 
circumference than the left thigh.  Right Achilles reflex was 
diminished.  The right ankle dorsiflexion muscle was severely 
weakened at 3/5 of full strength and the left ankle 
dorsiflexion muscle was less weakened at 4/5 strength.  Only 
the right leg and foot had diminished sensation and only 
right ankle had a foot flap when walking.  The left calf 
gastrocnemius muscle was atrophied compared to the right 
calf.   The diagnoses included right L4 and bilateral L5-S1 
radiculopathy.  

In December 1995, the veteran advanced contentions to the 
effect that he is entitled to an increased evaluation for his 
service-connected back disability based on chronic symptoms 
pursuant to Diagnostic Code 5293.  

During a March 1997 private evaluation, slightly greater 
ranges of motion were found, but right lower extremity muscle 
weakness was confirmed.  Straight leg raising test was 
positive on the right.  

According to a February 1998 VA orthopedic examination 
report, lumbar spine motion in each plane was to 20 degrees; 
however, any and all motion was painful.  Significantly, the 
examiner found moderate lumbar paravertebral muscle spasm 
with severe right ankle dorsiflexion weakness and moderate 
left ankle dorsiflexion weakness and a positive straight leg 
raising test, bilaterally.  

According to an August 2000 VA compensation examination 
report, the spine flexed to 7 degrees and had zero degrees of 
extension and rotation capability.  Lateral flexion was to 7 
degrees.  The examiner found no neurologic abnormality.  

In August 2000, the veteran testified about continuing back 
pain.  He testified that his private physician had recently 
confirmed bilateral lower extremity radiculopathy.  He 
testified that he had lumbar spasm daily and had no strength 
in the right foot.  

A July 2003 VA orthopedic compensation examination report 
confirmed constant severe low back pain with bilateral 
radiculopathy described as right buttock burning sensation 
with electricity of both legs and difficulty walking.  The 
veteran used a back brace for pain control and reported three 
falls due to back pain.  The examiner could not measure range 
of motion of the spine due to resistance from the veteran; 
however, diminished pin prick sensation was found in each 
leg.  Later-dated VA and private medical records, including 
electromyography, confirmed bilateral lower extremity 
radiculopathy. 

Overall, the veteran's lumbar spine degenerative disc disease 
has been manifested by severe limitation of motion of the 
lumbar spine in all planes.  Motion is limited by pain.  Also 
shown is associated leg muscle weakness, as shown by 
measurable atrophy of right thigh and left calf muscles.  The 
evidence also reflects lumbar tenderness, pain radiating to 
the lower extremities, and sensory deficits of both lower 
extremities, worse on the right.  Intervertebral disc 
syndrome has been pronounced, with little intermittent 
relief.  

Comparing the above lumbar spine degenerative disc disease 
symptoms to the criteria of Diagnostic Code 5293 (effective 
prior to September 23, 2002), the criteria for a 60 percent 
rating are more nearly approximated.  Intervertebral disc 
syndrome was pronounced.  The Board will therefore grant a 60 
percent rating under Diagnostic Code 5293 for the entire 
appeal period.  

Additional disability due to muscle weakness in each foot is 
also shown.  Bilateral foot weakness in dorsiflexion with 
complete right foot drop suggests additional disability that 
is not contemplated in the rating for intervertebral disc 
syndrome.  Thus, separate ratings are warranted for each 
foot.  Combining such ratings does not appear to violate the 
rule against pyramiding, as set forth at 38 C.F.R. § 4.14.  

Separate rating for each foot will be assigned under 
Diagnostic Code 8520.  Under Diagnostic Code 8520, a 
10 percent evaluation is warranted for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent evaluation 
requires moderate incomplete paralysis.  A 40 percent 
evaluation requires moderately severe incomplete paralysis.  
A 60 percent evaluation requires severe incomplete paralysis 
with marked muscular atrophy.  An 80 percent evaluation 
requires complete paralysis.   

The complete right foot drop indicates moderately severe 
incomplete paralysis.  Less severe than the right foot is 
left foot weakness, which approximates moderate incomplete 
paralysis.  Because complete right foot drop and left foot 
weakness are well-documented, the criteria of a 40 percent 
rating for right foot moderately severe incomplete paralysis 
and the criteria for a 20 percent rating for left foot 
moderate incomplete paralysis are more nearly approximated.  



Regulations in effect September 23, 2002

Because the rating schedule was revised effective September 
23, 2002, the Board must next discuss whether a higher rating 
is warranted via the new rating criteria that became 
available through revised Diagnostic Code 5293.  

Under Diagnostic Code 5293 (effective from September 23, 
2002), intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Where incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months are shown, a 60 percent rating is 
warranted.  

Note (1): For purposes of evaluation under the 
revised criteria of Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician 
and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of 
chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results 
in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  

Because the maximum rating available under revised Diagnostic 
Code 5293 for incapacitating episodes is 60 percent, this 
rating method could not produce a rating higher than that 
available under old Diagnostic Code 5293.  Thus, 
incapacitating episodes need not be discussed further.  

Under the revised rating criteria, the availability of 
separate ratings for orthopedic and neurologic manifestations 
are more clearly set forth, but were available prior to 
September 23, 2002, and have been considered.  Their use does 
not result in a rating or ratings greater than those assigned 
herein.  

Turning to the latter portion of the appeal period, new 
rating criteria were added to the rating schedule effective 
from September 26, 2003.  Under the new rating criteria, the 
diagnostic code numbers changed.  Spine disabilities are now 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine (see also 
Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under this revised schedule, new rating criteria were added 
based on limitation of motion of the thoracolumbar spine.  
These criteria do not alter the outcome of this case and need 
not be considered further.  

In Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991), the 
Court held that 38 C.F.R. § 4.40 recognizes that functional 
loss may be due to pain or due to actual impeded flexion, as 
specified in the rating schedule under 38 C.F.R. § 4.71a, and 
that functional loss caused by either factor should be 
compensated at the same rate.  In other words, functional 
loss due to pain is to be rated at the same level as 
functional loss due to impeded flexion.  The Board has, as 
far as possible, considered the reported pain-free ranges of 
motion in the rating assigned above. 

The revised rating criteria do not subsume 38 C.F.R. § 4.40, 
wherein painful motion evinces a seriously disabled joint.  
Therefore, the Board has considered the DeLuca factors.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors a 60 
percent rating for lumbar spine intervertebral disc syndrome  
under Diagnostic Code 5293, a separate 40 percent rating for 
complete right foot drop under Diagnostic Code 8520, and a 
separate 20 percent rating for left foot weakness under 
Diagnostic Code 8520.  The claim will therefore be granted.  

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for the service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the lumbar spine disability has not been shown, 
or alleged, to cause such difficulties as marked interference 
with employment or to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 

ORDER

An initial rating of 60 percent for intervertebral disc 
syndrome of the lumbar spine is granted for the entire appeal 
period, subject to the laws and regulations governing the 
payment of monetary benefits.

An initial rating of 40 percent for complete right foot drop 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An initial rating of 20 percent for left foot weakness is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


